Citation Nr: 0733648	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-15 373	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for dengue fever.

2.  Entitlement to service connection for arthritis of the 
hands.

3.  Entitlement to service connection for seborrheic 
dermatitis.

4.  Entitlement to service connection for elevated liver 
function tests.  

5.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

6.  Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
January 1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran's April 2004 substantive appeal (VA Form 9) 
indicated he wanted a hearing at the RO before a Veterans Law 
Judge of the Board (Travel Board hearing).  The requested 
hearing was scheduled for June 2006.  However, prior to the 
date of the hearing, the veteran stated that he had a 
previously scheduled medical appointment and therefore 
requested the hearing be rescheduled.  And his hearing was 
rescheduled - for January 2007; however, prior to that 
hearing he requested once again that it be rescheduled.  
Although he provided no justification for his inability to 
appear on the appointed date, his hearing was again 
rescheduled for March 2007.  And prior to the date of the 
third rescheduled hearing, he requested that it be postponed 
indefinitely because he had not received notification from VA 
concerning the current status of his appeal, to include 
readjudication of his claim for service connection for 
seborrheic dermatitis based on additional evidence (which he 
admitted was already of record).  Upon consideration of this, 
the Veterans Law Judge who was to conduct the March 2007 
hearing determined that good cause to reschedule the 
requested hearing had not been shown and, thus, the veteran's 
motion to postpone the hearing indefinitely was denied.  

In this regard, it is noted that the appellant or the 
representative may request a different date for a hearing 
within 60 days from the date of the letter of notification of 
the time and place of the hearing, or not later than two 
weeks prior to the scheduled hearing date, whichever is 
earlier.  After this prescribed period has passed, or after 
one change in the hearing date is granted based on a request 
received during such period, the date of the hearing will 
become fixed.  After a hearing date has become fixed, an 
extension of time for appearance at a hearing will be granted 
only for good cause, with due consideration of the interests 
of other parties if a simultaneously contested claim is 
involved.  Whether good cause for establishing a new hearing 
date has been shown will be determined by the presiding 
member of the Board assigned to conduct the hearing.  See 
38 C.F.R. § 20.702 (2007).  

In May 2007, VA received additional medical evidence - an 
August 2006 report of dermatology screening.  The veteran 
waived his right to have this additional evidence initially 
considered by the RO.  See 38 C.F.R. § 20.1304.

The Board is remanding the claims for an increased rating for 
bilateral hearing loss and for service connection for 
seborrheic dermatitis to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  The Board, however, will go ahead and decide 
the remaining claims.


FINDINGS OF FACT

1.  The medical evidence does not include a current diagnosis 
showing the veteran has residuals of dengue fever.

2.  The medical evidence does not include a current 
diagnosis, confirmed by X-ray, showing the veteran has 
arthritis in his hands.  

3.  Elevated liver enzymes is a mere laboratory finding and 
does not constitute a "disability" for which VA 
compensation benefits may be awarded, and there is no 
indication of any currently manifested underlying clinical 
disability to account for the elevated liver function tests.

4.  For the entire period of this appeal, the veteran's 
service-connected hemorrhoids have not been irreducible, 
large, or thrombotic with excessive redundant tissue and 
evidencing frequent recurrences or impairment of sphincter 
control causing constant slight or occasional moderate 
leakage.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of dengue fever as a 
result of disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Arthritis of the hands was not incurred or aggravated in 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The veteran does not have a chronic disability manifested 
by a positive purified protein derivative (PPD) test for 
which service connection can be granted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  The criteria are not met for an initial compensable 
rating for hemorrhoids.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic 
Codes 7332, 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, it is noted that review of the claims folder 
reveals compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  A letter dated in May 
2001 and provided to the appellant prior to the September 
2001 rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's original service-connection claims.  The 
appeal for a higher initial rating for hemorrhoids arises 
from the initial rating assigned for this condition when the 
RO awarded service connection, such that the original letter 
refers to the requirements for establishing service 
connection for this claim.  It was once held that there is no 
requirement for additional 38 U.S.C.A. § 5103(a) notice on a 
"downstream" issue, i.e., an increased rating or an earlier 
effective date after an initial award of service connection, 
if proper VCAA notice for the original service connection 
issue was already provided.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  See, too, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  But in an even more recent precedent 
decision, Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the 
Court limited its earlier holding in Dingess by clarifying 
that were, as here, the grant of service connection and 
assignment of the initial rating and effective date did not 
occur until after the enactment of the VCAA (i.e., after 
November 9, 2000), the veteran is entitled to pre-initial 
decision VCAA notice concerning all elements of his claim, 
including the downstream disability rating and effective date 
elements, and if this did not occur there is a question of 
whether this is prejudicial error.

The Federal Circuit Court has since held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), concerning any element of a claim, 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show it was harmless.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

That said, the Federal Circuit also recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
[hereinafter Mayfield IV].  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, since providing the initial VCAA letter in May 2001, 
the RO has sent the veteran another VCAA letter in November 
2004 discussing the type of evidence needed to substantiate 
his claims (both for service connection and a downstream 
higher initial rating) and explaining whose specific 
responsibility - his or VA's, it was for obtaining this 
supporting evidence, as well as asking that he submit any 
relevant evidence in his possession.  Moreover, after 
providing that additional November 2004 letter, the RO 
subsequently went back and readjudicated his claims in the 
January 2005 SSOC based on the additional evidence that had 
been submitted since the initial rating decision in question 
and SOC.  So the error in the timing of his notice has been 
effectively cured.  Further, since the Board is denying his 
claims for service connection, he need not receive additional 
notice concerning the downstream disability rating and 
effective date elements of these claims because these 
downstream elements are moot.  The same is true of his claim 
for a higher initial rating for his hemorrhoids because the 
Board is denying that claim, too, so the downstream 
effective date element is moot.

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records as well as copies of 
his VA examination reports.  He has also submitted lay 
evidence in the form of his written communications.  Thus, 
the evidence associated with the claims file adequately 
addresses the requirements necessary for evaluating the 
claims decided herein.  

With respect to the veteran's request for a Travel Board 
hearing, as mentioned, he has been afforded opportunities on 
three separate occasions to provide hearing testimony; 
however, his most recent request for indefinite postponement 
of his hearing was denied by a Veterans Law Judge for failure 
to show good cause to justify such a request. 

The RO has made all reasonable efforts to assist the veteran 
in the development of his claims.  While additional attempts 
to obtain information can always be undertaken, in light of 
the record, the Board finds that such an additional attempt, 
in light of the extensive efforts already performed in this 
case, cannot be justified.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  



Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

Service Connection

Service connection will be granted if it is shown the veteran 
suffers from disability resulting from an injury sustained or 
a disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Congenital 
or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Certain conditions, including arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

That an injury occurred in service, alone, is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
United States Court of Appeals for Veterans Claims' (Court's) 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The veteran's service medical records reflect that laboratory 
findings were positive for dengue fever in February 1991.  
Service medical records also reflect the veteran's complaints 
of swollen or painful joints and history of childhood 
jaundice.  Specifically, a November 1996 Report of Medical 
History shows that the veteran reported a history of swollen 
and painful joints and arthritis, rheumatism, or bursitis.  
The physician's summary portion of this Report of Medical 
History notes the veteran's complaint of hand pain in the 
morning and hand arthritis.  Similarly, the veteran reported 
a history of jaundice or hepatitis in March 1980, February 
1984, January 1987, and October 1994.  The physician's 
summary in March 1980 includes a notation of congenital 
hepatitis - no problems, post partum jaundice with 
transfusion - ncd (not currently disabling) was noted in 
February 1984, neonatal jaundice - ncd was noted in January 
1987, and newborn jaundice - received transfusion at birth - 
no sequelae was noted in October 1994.  Significantly, 
service medical records are silent with respect to subsequent 
treatment for complaints referable to dengue fever, X-ray or 
clinical evidence of arthritis of the hands, or laboratory 
findings of elevated liver function tests.  

Similarly, the post-service medical records are unremarkable 
for complaints of or treatment for residuals of dengue fever, 
X-ray or clinical evidence of arthritis of the hands, or a 
diagnosis of a disorder manifested by elevated liver function 
tests.  These records include a February 2000 treatment 
report noting that elevated liver function tests were 
discussed with the veteran.

Upon VA examination in July 2001, the veteran reported that 
he was treated for dengue fever in service, that it resolved, 
and that he had experienced no sequelae or complications 
since.  He complained of stiffness of his hands, although 
acknowledging he had not been diagnosed with rheumatoid 
arthritis.  He also reported that he was uninsurable since 
leaving service because of elevated liver function tests.  He 
reported no history of jaundice or other hepatitis-like 
illness other than the dengue fever episode in service.  In 
this regard, it is noted that his claims file was unavailable 
for the examiner to review; thus, the examiner was unaware of 
the history of childhood jaundice and blood transfusion which 
the veteran had previously reported.  

The diagnoses provided in connection with that July 2001 VA 
examination included history of dengue fever, resolved 
without recurrent sequelae or complication; history of hand 
stiffness, probable overuse tendonitis, no evidence of 
arthritis; and history of elevated liver function enzymes of 
questionable etiology.  The examiner commented that X-ray 
examination of both hands was negative, and that the veteran 
had moderately elevated liver enzymes consistent with fatty 
liver disease.  A hepatitis panel was negative for hepatitis 
B and C.  

As for the elevated liver function tests, the September 2004 
report of VA examination reflects that the veteran had 
neonatal hepatitis; his private physician has ruled out 
hepatitis A, B, and C, and he has no adult history of 
jaundice.  The examiner further noted that, based upon a 
review of the veteran's claims file, he had congenital 
hepatitis; the dengue fever is a self limiting condition 
which resolves within two weeks; and the hepatitis does not 
have anything to do with the veteran's dengue fever.  The 
examiner concluded the veteran's elevated liver enzymes are 
due to a birth condition and not caused by his active duty 
military service.  

This evidence does not show the required current diagnoses of 
residuals of dengue fever, arthritis of the hands (which, 
incidentally, according to 38 C.F.R. § 4.71a, Diagnostic Code 
5003, must be confirmed by X-ray), or a disorder manifested 
by elevated liver enzymes.  In order for service connection 
to be granted for any claimed disability, there must be 
evidence of the current existence of such claimed disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current 
disability is a prerequisite to an award of service 
connection).

The July 2001 VA examination report indicates the veteran had 
no history of jaundice or other hepatitis-like illness other 
than the dengue fever episode in service and includes the 
finding that he had moderately elevated liver enzymes 
consistent with fatty liver disease.  However, those 
notations with respect to his medical history and any current 
disability were not based on a review of the relevant medical 
evidence and, thus, are of nominal probative value.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

The Court has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); see, too, Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  Here, the history provided 
by the veteran is patently contradicted by his service 
medical records, which show he had consistently provided a 
history of childhood, congenital jaundice and transfusion.  
So, based on those earlier concessions in his service medical 
records and the report of his more recent September 2004 VA 
examination (which, unlike the prior July 2001 evaluation, 
included review of his claims file) he clearly and 
unmistakably had this condition prior to service, indeed, 
even as a child.  See VAOPGCPREC 3-2003 (July 16, 2003) (In 
order to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service).

According to the September 2004 VA examiner, the veteran's 
elevated liver enzymes are due to a birth condition and not 
caused by his active duty military service.  This is an 
important point to keep in mind because congenital or 
developmental conditions like this are not personal injuries 
or diseases and, therefore, generally may not be service 
connected as a matter of express VA regulation.  38 C.F.R. 
§§ 3.303(c) and 4.9.  The only possible exception to this 
general rule is if there is probative evidence of additional 
disability due to aggravation of the pre-existing, congenital 
condition by superimposed disease or injury.  See Monroe v. 
Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 
(July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and 
VAOPGCPREC 11-99 (Sept. 2, 1999).  Here, though, there is no 
such evidence.

The medical evidence of record does not show the veteran's 
birth condition, which has resulted in elevated liver 
enzymes, chronically (meaning permanently) worsened as a 
result of a superimposed injury or illness during service.  
Indeed, to the contrary, his service medical records, 
including the report of his separation examination, are 
entirely unremarkable for evidence of complaints or treatment 
for jaundice or any other disability manifested by elevated 
liver enzymes, and the VA examiner determined the veteran's 
elevated liver enzymes are not caused by his active duty 
military service.  See, e.g., Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).

Insofar as the veteran complaining of hand pain and 
stiffness, it is important to note that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

For these reasons and bases, the preponderance of the 
evidence is against the claims for service connection for 
residuals of dengue fever, arthritis of the hands, and a 
disorder manifested by elevated liver function tests.  Since 
the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine is not for application.  
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities (Rating Schedule), which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two 


ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  As already alluded 
to, since the veteran is appealing the original assignment of 
a disability rating following an award of service connection, 
the severity of his hemorrhoids is to be considered during 
the entire period from the initial assignment of the rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

In September 2001, the RO granted service connection for 
hemorrhoids, evaluated as noncompensably (i.e., zero percent) 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Diagnostic Code 7336, which pertains to both internal and 
external hemorrhoids, provides for a zero percent evaluation 
for mild or moderate hemorrhoids.  A 10 percent evaluation 
requires irreducible, large, or thrombotic hemorrhoids with 
excessive redundant tissue and evidencing frequent 
recurrences.  38 C.F.R. § 4.114.

The relevant post-service evidence consists of VA examination 
reports dated in July 2001 and November 2004.  The other VA 
and private post-service medical records do not mention any 
complaints or treatment for hemorrhoids.  

During the July 2001 VA examination, the veteran reported 
occasional spotting of tissue about three times per month, 
lasting two days, which he said did not require intervention.  
There was no pruritus or pain.  Rectal examination revealed a 
very small non-thrombosed hemorrhoid at the six o'clock 
position less than five millimeters without active bleeding 
or thrombosis.  The diagnoses included small external 
hemorrhoids, minimally symptomatic.  



The November 2004 VA examination report reflects the 
veteran's complaints of hemorrhoidal bleeding and pain.  He 
had not had any surgery for hemorrhoids and denied 
experiencing constipation, diarrhea, fistulas, and abdominal 
pain.  He also indicated he does not use medications for his 
hemorrhoids.  Physical examination revealed a hemorrhoidal 
tag at six o'clock of the anus that was about five 
millimeters in diameter and nontender.  There was no 
friability and no obvious blood.  A small tag was also noted 
at twelve o'clock that measured about four millimeters in 
diameter and which was also nontender without friability.  
Internal examination revealed no masses.  Stool was brown.  
The diagnosis was hemorrhoids with history of hematochezia.  

Considering this evidence, the Board finds that the 
requirements are not met for a higher 10 percent initial 
rating for the hemorrhoids, and this is true for the entire 
period at issue, since the effective date of the veteran's 
award.  The medical evidence merely shows he has hemorrhoids 
with occasional bleeding.  In summary, there is no evidence 
of irreducible, large, or thrombotic hemorrhoids with 
excessive redundant tissue and evidencing frequent 
recurrences.  Hence, there is no basis for increasing his 
rating under this DC 7336.

A compensable rating also is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 4.114, 
Diagnostic Code 7332, impairment of sphincter control of the 
rectum and anus, a 10 percent evaluation requires constant 
slight or occasional moderate leakage.  However, the Board 
finds that the criteria for a 10 percent rating for the 
veteran's hemorrhoids under this diagnostic code have not 
been met.  Specifically, there is no complaint or finding of 
impaired sphincter control of the rectum or anus.  

The Board has considered, as well, whether a "staged" 
rating is appropriate.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  The record, however, does not 
support assigning different percentage disability ratings 
during the time period in question.  No medical record would 
support such a finding and all medical records, as a whole, 
provide evidence against such a finding.  That is to say, 
there has never been a time since the effective date of his 
award when the veteran's hemorrhoids have been more than 
noncompensably disabling.  His existing rating represents his 
maximum level of disability.

Lastly, the Board notes that the disability picture in this 
case is not so exceptional or unusual so as to warrant a 
referral for an evaluation on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1).  It has not been shown that the 
service-connected hemorrhoids have resulted in frequent 
hospitalizations or caused marked interference in employment.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

As the preponderance of the evidence is against a compensable 
rating for hemorrhoids, the benefit of the doubt doctrine is 
not for application and the veteran's claim for a higher 
initial evaluation must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of dengue fever is denied.  

Service connection for arthritis of the hands is denied. 

Service connection for a disability manifested by elevated 
liver function tests is denied.

A compensable evaluation for hemorrhoids is denied.  




REMAND

The record as it stands currently is inadequate for the 
purpose of rendering an informed decision as to the claims of 
entitlement to service connection for seborrheic dermatitis 
and an initial compensable rating for bilateral hearing loss.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran in 
the development of the facts pertinent to the claim.  

The veteran's service medical records reflect treatment for a 
rash on his face.  Specifically, a January 1997 service 
treatment report reflects an impression of rosacea versus 
seborrheic dermatitis versus other dermatitis.  Post-service 
treatment records are silent with respect to findings of or 
treatment for skin complaints until approximately nine years 
later, in August 2006, when the assessment included rosacea.  
The examiner noted that papules on the forehead were soft and 
rosacea-like, but extended onto the scalp, in an area that 
would be more consistent with seborrheic dermatitis.  
Accordingly, the Board finds that the veteran should be 
afforded a VA examination for an opinion as to the 
relationship, if any, between any current skin disorder and 
his military service (and, in particular, the symptoms and 
diagnoses noted in service).  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

With respect to the claim for an evaluation higher than 10 
percent for bilateral hearing loss, it is noted that, upon VA 
audiometric examination in December 2004, the examiner 
pointed out that, due to the acoustic immittance and reflex 
testing, an otologist referral was suggested to rule out 
middle ear pathology.  The examiner further suggested that 
determination of any hearing loss should be delayed until 
the veteran is able to perform testing as instructed and give 
consistent, valid test responses.  Review of the claims file 
reflects that referral to an otologist has not been 
accomplished.  Accordingly, the RO should arrange for the 
veteran to undergo VA otology and audiometric examinations to 
obtain an accurate measurement of his bilateral hearing loss.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).



Accordingly, these claims are REMANDED to the RO, via the 
AMC, for the following development and consideration:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
any current skin disorder.  Based upon 
examination of the veteran and review of 
his pertinent medical history, the 
examiner is requested to offer an opinion 
with supporting analysis as to whether 
the veteran currently exhibits any skin 
disorder involving his face and, if so, 
whether it is at least as likely as not 
this disorder is related to his active 
military service or any incident therein 
(and, in particular, the symptoms he 
experienced during service and the 
resulting diagnosis).  A complete 
rationale for all opinions expressed 
should be provided.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

2.  Also schedule the veteran for a VA 
otology examination to ascertain the 
nature of any middle ear pathology.  
Based upon examination of the veteran and 
review of his pertinent medical history, 
to include the December 2004 VA 
audiometric examination report, 
the examiner is requested to offer an 
opinion with supporting analysis as to 
any middle ear pathology and the cause of 
the veteran's inconsistent audiometric 
test results.  

3.  Upon completion of the otology 
examination and treatment of any 
identified middle ear pathology, 
the veteran should be provided another 
audiometric examination to determine the 
severity of his bilateral hearing loss.  
Audiometric testing should be 
accomplished and reported to allow for 
application of VA rating criteria.

4.  Then readjudicate these remaining 
claims in light of the additional 
evidence.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a SSOC 
and given the opportunity to respond to 
it.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


